           Case 9:20-cv-00100-DLC-KLD Document 1 Filed 07/08/20 Page 1 of 5



1    Erik M. Anderson, Esq.
     REEP, BELL & JASPER, P.C.
2    2955 Stockyard Road
     Missoula, Montana 59808-6960
3    Telephone: (406) 541-4100
     Facsimile: (406) 541-4101
4    Email:     anderson@westernmontanalaw.com

5    Attorney for Plaintiff

6

7

8                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
9                             MISSOULA DIVISION

10 RAYELLEN McDONALD,                           ) Cause No.: __________________
                                                )
11                 Plaintiff,                   )
                                                )
12          v.                                  ) COMPLAINT AND
                                                ) DEMAND FOR JURY TRIAL
13 WALMART INC., an Arkansas                    )
   corporation,                                 )
14                                              )
                Defendant.                      )
15                                              )

16         COMES NOW Plaintiff, by and through counsel of record, and for her

17   Complaint against Defendant, Walmart Inc., states and alleges as follows:

18                              GENERAL ALLEGATIONS

19         1.      Plaintiff, Rayellen McDonald (“Ms. McDonald”), is an individual.

20   She was, at all times pertinent hereto, a resident and citizen of the State of
      COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 1.
           Case 9:20-cv-00100-DLC-KLD Document 1 Filed 07/08/20 Page 2 of 5



1    Montana.

2          2.      Ms. McDonald was, at all times pertinent hereto, an “employee” as

3    that term is defined by Montana’s Wrongful Discharge from Employment Act.

4          3.      Defendant Walmart Inc. (“Walmart”) is an Arkansas corporation with

5    its principal place of business at 702 SW 8th St., Bentonville, Arkansas, 72712.

6          4.      Ms. McDonald was first employed by Walmart in 1992. Thereafter,

7    she worked for Walmart for approximately 28 years.

8          5.      Walmart most recently employed Ms. McDonald as a Store Manager

9    for store number 2147 in Missoula, Montana.

10         6.      At all times pertinent hereto, Ms. McDonald was a Montana

11   employee. Walmart was therefore required to comply with Montana law in

12   connection with Ms. McDonald’s employment.

13         7.      The matter in controversy exceeds the sum of $75,000.00 (Seventy-

14   Five Thousand and no/100 U.S. Dollars) and involves a claim between citizens of

15   different states. As a result, diversity jurisdiction exists pursuant to 28 USC

16   1332(a)(1).

17         8.      Venue is proper under 28 U.S.C. § 1391(b)(2) because Ms.

18   McDonald’s employment and wrongful termination occurred within the District of

19   Montana.

20
      COMPLAINT AND DEMAND FOR JURY TRIAL                                              Page 2.
            Case 9:20-cv-00100-DLC-KLD Document 1 Filed 07/08/20 Page 3 of 5



1                      COUNT ONE: WRONGFUL TERMINATION

2           9.      Plaintiff realleges each of the other allegations of this Complaint, as if

3    fully set forth herein.

4           10.     By the time of her termination, Ms. McDonald had completed any

5    applicable probationary period associated with her employment.

6           11.     During the years before her termination, Ms. McDonald had received

7    favorable employment reviews.

8           12.     During her nearly 28-year tenure at Walmart, Ms. McDonald was not

9    subjected to any employment disciplinary actions.

10          13.     On November 15, 2019, Ms. McDonald was abruptly terminated by

11   Sergey Bozu (“Mr. Bozu”), Walmart’s Market Manager for Montana stores.

12          14.     Mr. Bozu did not provide a proper reason for Ms. McDonald’s

13   termination.

14          15.     Ms. McDonald attempted to contact Walmart regarding the reasons

15   for her termination of employment, but Walmart never responded to her inquiries.

16          16.     Walmart discharged Ms. McDonald without good cause and in

17   violation of Walmart’s own written personnel policy.

18          17.     Walmart has waived the grievance exhaustion requirement under

19   Mont. Code Ann. § 39-2-911(2)-(3).

20          18.     Ms. McDonald has suffered damages, including without limitation,
      COMPLAINT AND DEMAND FOR JURY TRIAL                                             Page 3.
             Case 9:20-cv-00100-DLC-KLD Document 1 Filed 07/08/20 Page 4 of 5



1    the loss of employment wages and benefits exceeding $75,000 (Seventy-Five

2    Thousand Dollars) per year, consequential damages, and interest as provided under

3    Mont. Code Ann. § 39-2-905(1).

4                                  PRAYER FOR RELIEF

5               WHEREFORE, Ms. McDonald prays for the following relief:

6       1.      For judgment to be entered against Defendant and in Plaintiff’s favor;

7       2.      For an award of actual damages arising from her wrongful termination;

8       3.      For an award of costs and attorneys’ fees, if available;

9       4.      For such further and other relief as this Court may deem just and proper.

10           DATED this 8th day of July, 2020.

11                                           REEP, BELL & JASPER, P.C.

12
                                             By: /s/ Erik M. Anderson
13                                              Erik M. Anderson
                                                Attorney for Plaintiff
14

15

16

17

18

19

20
     COMPLAINT AND DEMAND FOR JURY TRIAL                                           Page 4.
           Case 9:20-cv-00100-DLC-KLD Document 1 Filed 07/08/20 Page 5 of 5



1                             DEMAND FOR JURY TRIAL

2          Plaintiff demands a trial by jury for all issues so triable, pursuant to Rule 38

3    of the Federal Rules of Civil Procedure.

4          DATED this 8th day of July, 2020.

5                                           REEP, BELL & JASPER, P.C.

6
                                            By: /s/ Erik M. Anderson
7                                              Erik M. Anderson
                                               Attorney for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20
     COMPLAINT AND DEMAND FOR JURY TRIAL                                            Page 5.
